Citation Nr: 1743844	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left ankle arthritis, post trauma, with limited motion.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1957 to January 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that continued a 10 percent rating for the service-connected left ankle disability but re-characterized the disability as left ankle arthritis, post trauma, and limited motion.  

This appeal was previously remanded by the Board in March 2017 for additional evidentiary development.  All of the requested development has been completed and the appeal has been returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's left ankle disability has been manifested by weakness, giving way, and pain, with dorsiflexion limited to no less than 10 degrees and plantar flexion limited to no less than 30 degrees, to include as a result of pain, after repetitive motion, or during flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected left ankle arthritis, post trauma, with limited motion, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran is seeking a rating in excess of 10 percent for his service-connected left ankle disability, which is evaluated under the criteria of 38 C.F.R. § 4.71a, DC 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the first DC is assigned for traumatic arthritis under DC 5010, while the second DC is assigned for limited motion of the ankle under DC 5271.

According to Diagnostic Code 5010, traumatic arthritis substantiated by X-ray findings should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the ankle is evaluated under DC 5271, which provides that a 10 percent rating is assigned for moderate limited motion, while a 20 percent rating is assigned for marked limited motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The pertinent evidence of record includes VA examination reports dated December 2014, March 2016, and July 2017, and private treatment records dated February 2015.  The Board notes the evidentiary record contains VA treatment records dated from May 2008 to November 2015; however, those records do not contain any information or evidence regarding the severity of the Veteran's left ankle disability and, thus, will not be discussed in this decision.  

The pertinent evidence of record shows the Veteran's left ankle disability has been manifested by weakness, giving way, and pain throughout the appeal period.  See VA examination reports; February 2015 private treatment record.  The Veteran has endorsed having flare-ups of pain, weakness, and giving way that are precipitated by walking on uneven ground and result in him falling.  See VA examination reports dated December 2014 and July 2017.  Despite the Veteran's subjective complaints of giving way and instability, there is no objective evidence of instability upon testing and the Veteran's left ankle muscle strength has been normal, except for in July 2017 when his muscle strength was decreased to active movement against some resistance (4/5) in dorsiflexion only.  

He has also reported having pain on weight-bearing in the left ankle and, while this was not observed on objective examination until July 2017, the clinicians who evaluated the Veteran during the appeal have consistently noted that the Veteran's left ankle disability limits his ability to stand or walk for prolonged periods of time or run, climb, or carry heavy objects.  Nevertheless, the evidence does not reflect that he has required the use of assistive devices for his left ankle disability at any point during the appeal.  See VA examination reports.  

The evidence reflects that the Veteran's left ankle disability has also been manifested by limitation of motion throughout the appeal.  His plantar flexion has been limited to no less than 30 degrees, including as a result of pain and after repetitive motion, while his dorsiflexion has been limited to no less than 10 degrees, including as a result of pain and after repetitive use.  See VA examination reports.  The clinicians who conducted the VA examinations also estimated that the Veteran's limitation of motion in plantar flexion and dorsiflexion would be no less than 30 and 10 degrees, respectively, during his reported flare-ups.  There is no evidence of ankylosis in the record.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 10 percent for the service-connected left ankle disability.  Indeed, the evidence shows the Veteran's left ankle disability has been consistently manifested by plantar flexion limited to no less than 30 degrees and dorsiflexion limited to no less than 10 degrees, including as a result of pain, after repetitive use, and during flare-ups.  Despite the evidence of painful, limited motion, the evidence does not reflect that his pain (or any other symptoms, such as weakness, giving way, or lack of endurance) results in limited motion or functional loss that more nearly approximates a marked disability, as contemplated by the higher 20 percent rating under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  In this regard, the Board finds probative that, even with his pain, weakness, and other functional factors, the Veteran is able to demonstrate movement equal to or greater than half of normal range of motion in plantar flexion and dorsiflexion and has maintained essentially normal muscle strength in his ankle throughout the appeal.  

Therefore, the Board finds the preponderance of the evidence supports a finding that the Veteran's service-connected left ankle disability is manifested by no more than moderate limitation of motion and functional impairment that warrants a 10 percent rating under DC 5271, but no higher.  

The Board has considered whether the Veteran's service-connected left ankle disability warrants a higher rating under any other potentially applicable diagnostic codes, including DC 5270 (ankylosis of the ankle), DC 5272 (ankylosis of subastragalar or tarsal joint), DC 5273 (malunion of os calcis or astragalus), and DC 5274 (astragalectomy); however, the medical evidence of record does not reflect that the Veteran's left ankle disability has been manifested by ankylosis of the ankle or subastragalar or tarsal joint, malunion of os calcis, astragalus, or astragalectomy.  Therefore, those DCs are not applicable in this case.  

Based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of a rating in excess of 10 percent for service-connected left ankle arthritis, post trauma, with limited motion.  The manifestations of the Veteran's left ankle disability have remained relatively stable throughout the time period in question; therefore, a staged rating is not appropriate in this case.  Additionally, because the preponderance of the evidence weighs against the grant of a rating higher than 10 percent, the benefit-of-the-doubt doctrine is not for applicable in this case and the Veteran's claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 10 percent for service-connected left ankle arthritis, post trauma, with limited motion, is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


